Exhibit SECURITIES PURCHASE AGREEMENT This Securities Purchase Agreement ("Agreement"), is made and entered into as of the 24th day of September 2009 by and between VENSURE EMPLOYER SERVICES, INC., a corporation organized under the laws of the State of Arizona(“Vensure”); FUND.COM, INC., a corporation organized under the laws of the State of Delaware ("Fund”); and the Persons who have executed this Agreement on the signature page hereof under the heading “VENSURE STOCKHOLDERS” (individually a “Vensure
